In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 18-3639
ROBERT A. MANGINE,
                                               Petitioner-Appellant,
                                 v.

SHANNON D. WITHERS,
                                               Respondent-Appellee.
                     ____________________

        Appeal from the United States District Court for the
                     Southern District of Illinois.
       No. 3:18-cv-01030 — Nancy J. Rosenstengel, Chief Judge.
                     ____________________

       ARGUED APRIL 14, 2022 — DECIDED JULY 6, 2022
                ____________________

   Before SYKES, Chief Judge, and HAMILTON and SCUDDER,
Circuit Judges.
    SCUDDER, Circuit Judge. Robert Mangine is serving a 35-
year sentence for federal drug and ﬁrearm oﬀenses. He
sought post-conviction relief under 28 U.S.C. § 2241, contend-
ing that the sentencing court mischaracterized him as a career
oﬀender and that the error in turn has resulted in his ineligi-
bility for a discretionary sentence reduction he would like to
pursue under 18 U.S.C. § 3582(c)(2). The district court denied
2                                                   No. 18-3639

relief, concluding that such ineligibility does not amount to a
miscarriage of justice—thereby precluding Mangine from sat-
isfying the conditions for pursuing post-conviction relief un-
der § 2241. We aﬃrm.
                                I
                               A
    A 2001 jury trial in the Northern District of Iowa ended
with Mangine being convicted of possessing a ﬁrearm as a
felon (18 U.S.C. §§ 922(g)(1), 924(a)(2)); conspiring to distrib-
ute methamphetamine (21 U.S.C. §§ 841(a)(1), 841(b)(1)(A),
846, 860); possessing with intent to distribute methampheta-
mine (21 U.S.C. § 841(a)(1), (b)(1)(C)); and carrying a ﬁrearm
in connection with a drug traﬃcking crime (18 U.S.C.
§ 924(c)(1)(A)).
    The district court in Iowa sentenced Mangine by applying
the then-mandatory Guidelines and ﬁnding he qualiﬁed as a
career oﬀender under U.S.S.G. § 4B1.1(a) based on two prior
crimes of violence—convictions for second degree burglary in
both Iowa and Florida. The career-oﬀender designation did
not raise Mangine’s total oﬀense level of 39 but did increase
his criminal history category from V to VI. The criminal his-
tory elevation had no impact on Mangine’s ultimate Guide-
lines range, however. That range was 420 months to life—360
months on the drug and felon-in-possession oﬀenses fol-
lowed by a 60-month mandatory consecutive sentence for the
§ 924(c) conviction. The district court sentenced Mangine to
420 months (35 years).
   Mangine appealed but did not challenge his sentence. The
Eighth Circuit aﬃrmed his convictions. See United States v.
Mangine, 302 F.3d 819 (8th Cir. 2002). He subsequently
No. 18-3639                                                     3

brought post-conviction motions under §§ 2255 and 2241
challenging his career oﬀender designation. None proved
successful.
                                B
    In July 2015 the Northern District of Iowa, on its own mo-
tion, considered whether to grant Mangine a sentence reduc-
tion under 18 U.S.C. § 3582(c)(2) because of Amendment 782
to the Guidelines, which retroactively reduced by two levels
the oﬀense level for most drug-traﬃcking crimes. See United
States v. Guerrero, 946 F.3d 983, 985 (7th Cir. 2020). Application
of Amendment 782 would have reduced Mangine’s oﬀense
level from 39 to 37. But because his criminal history category
remained VI, Amendment 782 did not change his Guidelines
range as originally calculated for the drug and felon-in-pos-
session convictions. At oﬀense level 37 and criminal history
category VI, the range remained 360 months to life for those
oﬀenses. In the end, then, the district court did not reduce
Mangine’s sentence based on Amendment 782. See U.S.S.G.
§ 1B1.10(a)(2)(B) (specifying that “a reduction … is not au-
thorized under 18 U.S.C. § 3582(c)(2) if … [a]n amendment …
does not have the eﬀect of lowering the defendant’s applica-
ble guideline range”).
    All remained quiet for two years. But in April 2018, Man-
gine ﬁled a new § 2241 petition in the Southern District of Il-
linois, arguing this time around that Mathis v. United States,
136 S. Ct. 2243 (2016), made clear that he never should have
been designated as a career oﬀender. Mangine was right on
the substance: Mathis held that Iowa’s burglary statute—
which supported one of Mangine’s predicate crimes of vio-
lence—is not a “violent felony” within the meaning of the
Armed Career Criminal Act. See 18 U.S.C. § 924(e). It follows,
4                                                 No. 18-3639

Mangine correctly observed, that this same oﬀense was not a
crime of violence for the purposes of the career oﬀender en-
hancement. See United States v. Taylor, 630 F.3d 629, 633 n.2
(7th Cir. 2010) (“As we have done in prior cases, we refer to
cases dealing with the ACCA and the career oﬀender guide-
line provision interchangeably.”). And, with only one predi-
cate felony conviction, Mangine no longer qualiﬁed as a ca-
reer oﬀender.
    From there the question became whether Mangine, as a
procedural matter, could ﬁnd a vehicle to pursue a sentencing
reduction. The time for direct appeal had long since passed.
And § 2255 remained unavailable because Mangine could not
satisfy the exceptions authorizing a second or successive mo-
tion. See 28 U.S.C. § 2255(h). Realizing this, Mangine turned
again to § 2241 by pointing to Mathis and submitting that he
no longer qualiﬁed as a career oﬀender.
                              C
    The district court denied Mangine’s petition, concluding
that he could not pursue relief under § 2241 without being
able to show that withholding that opportunity would result
in a miscarriage of justice. The district court saw no such in-
justice because, with or without the career oﬀender designa-
tion, Mangine’s Guidelines range for the narcotics and felon-
in-possession oﬀenses would have remained 360 months to
life. That reality left Mangine unable to demonstrate he re-
ceived a sentence beyond that authorized by law.
    Mangine now appeals.
No. 18-3639                                                    5

                               II
                               A
    “As a general rule, a federal prisoner wishing to collater-
ally attack his conviction or sentence must do so under § 2255
in the district of conviction.” Chazen v. Marske, 938 F.3d 851,
856 (7th Cir. 2019). Indeed, “[i]n the great majority of cases,”
§ 2255 is “the exclusive postconviction remedy for a federal
prisoner.” Purkey v. United States, 964 F.3d 603, 611 (7th Cir.
2020). But if § 2255 is “inadequate or ineﬀective to test the le-
gality of [a prisoner’s] detention,” relief may be granted under
28 U.S.C. § 2241, the general habeas corpus statute, in the dis-
trict of incarceration. 28 U.S.C. § 2255(e).
     By its terms, § 2255 limits second or successive motions to
claims of newly discovered evidence suﬃcient to establish in-
nocence and new, retroactive rules of constitutional law. See
id. § 2255(h). Intervening Supreme Court statutory interpreta-
tion decisions that lead a prisoner to “discover[] that he is in
prison for something that the law does not criminalize” are
outside the ambit of § 2255(h). Purkey, 964 F.3d at 615. And
this is where § 2241 enters the picture—through the so-called
savings clause in § 2255(e).
    We have adopted a three-part test to determine whether a
prisoner can proceed under the § 2255(e) savings clause for
statutory interpretation claims:
       (1) the claim relies on a statutory interpretation
       case, not a constitutional case and thus could
       not have been invoked by a successive § 2255
       motion; (2) the petitioner could not have in-
       voked the decision in his ﬁrst § 2255 motion and
       the decision applies retroactively; and (3) the
6                                                   No. 18-3639

       error is grave enough to be deemed a miscar-
       riage of justice.
Beason v. Marske, 926 F.3d 932, 935 (7th Cir. 2019). Those fa-
miliar with our precedent will recognize these criteria as the
Davenport factors. See In re Davenport, 147 F.3d 605, 610–11
(7th Cir. 1998).
    To be sure, this approach is not without controversy. In-
deed, the Supreme Court has agreed to hear a case next fall to
resolve a circuit split on the availability of § 2255(e) savings
clause relief for statutory interpretation claims. See Jones v.
Hendrix, 8 F.4th 683 (8th Cir. 2021), cert. granted, No. 21-857,
2022 WL 1528372 (U.S. May 16, 2022). But we need not hold
this appeal pending the Court’s decision in Jones. Nor must
we resolve the diﬃcult choice of law question that often arises
in resolving savings clause cases. See Chazen, 851 F.3d at 864–
86 (Barrett, J., concurring). Under our Davenport framework,
Mangine cannot prevail.
                               B
    Mangine cannot clear Davenport’s third prong because he
cannot show that his ineligibility for discretionary § 3582(c)(2)
relief constitutes a miscarriage of justice. Our case law has not
fully ﬂeshed out what constitutes a miscarriage of justice in
the context of our Davenport savings clause framework. But
we do have a few guideposts that provide suﬃcient direction
for resolving Mangine’s appeal.
    “We start, of course, with the statutory text” of the savings
clause. BP Am. Prod. Co. v. Burton, 549 U.S. 84, 91 (2006). Con-
gress has made clear that post-conviction relief through the
savings clause is available only to a prisoner “test[ing] the le-
gality of his detention.” 28 U.S.C. § 2255(e).
No. 18-3639                                                    7

    Our case law also provides guidance. Take, for example,
our decision in Narvaez v. United States, 674 F.3d 621 (7th Cir.
2011), where we surveyed Supreme Court decisions and our
own precedent setting forth the contours of the miscarriage of
justice standard. See id. at 627–30. We held that Luis Narvaez
suﬀered a miscarriage of justice when the court wrongly des-
ignated him a career oﬀender under the then-mandatory
Guidelines. The impact of the error was clear: the misclassiﬁ-
cation “illegally increased [his] sentence approximately ﬁve
years beyond that authorized by the sentencing scheme” and
therefore went to the “fundamental legality of his sentence”
and “constitute[d] a miscarriage of justice.” Id. at 630.
    But an error in a career oﬀender designation does not au-
tomatically amount to miscarriage of justice in the context of
the savings clause. Consider, for instance, a circumstance
where, as we saw in Millis v. Segal, the only consequence of an
error was that the defendant “received a career oﬀender sen-
tence only in name, not eﬀect,” and so “he suﬀered no mis-
carriage of justice from that designation” under a mandatory
Guidelines system. 5 F.4th 830, 835 (7th Cir. 2021). The district
court there imposed a sentence well below the career oﬀender
range and indeed at the bottom of the range that would have
applied without regard to the designation. We saw no miscar-
riage of justice because the errant designation had no impact
on the actual sentence. See id. at 836–37. Any contrary conclu-
sion, we emphasized, would amount to an elevation of form
over substance. See id. at 837.
   We have similarly determined that a misclassiﬁcation as a
career oﬀender does not constitute a miscarriage of justice for
purposes of Davenport under an advisory Guidelines system,
even if the error aﬀected a defendant’s Guidelines range. This
8                                                  No. 18-3639

is because the district court still had to “make an independent
determination of whether a guideline sentence would com-
port with the sentencing standard set forth in 18 U.S.C.
§ 3553(a).” Hawkins v. United States, 706 F.3d 820, 823, supple-
mented on denial of reh’g, 724 F.3d 915 (7th Cir. 2013). And an
error that results only in “a sentence that is well below the
ceiling imposed by Congress whether directly or by delega-
tion to the Sentencing Commission” cannot “be considered a
‘miscarriage of justice’ that can be collaterally attacked, just
because the judge committed a mistake en route to imposing
it.” Id. at 824–25.
    We have a hard time seeing a Guidelines error at sentenc-
ing that did not manifest itself in an unlawful sentence as
amounting to a miscarriage of justice for purposes of the third
prong of our Davenport test. As we put the point in Hawkins, a
miscarriage of justice occurs upon a showing of a statutory
error resulting in “the judge impos[ing] a sentence that he had
no authority to impose … since the consequence for the de-
fendant in such a case is ‘actual prejudice’—an ‘injurious ef-
fect’ on the judgment.” 724 F.3d at 917.
    Mangine does not meet this standard. It is undisputed that
his designation as a career oﬀender is not what drove his sen-
tence on the narcotics and felon-in-possession convictions.
With or without the designation, his Guidelines range for
those oﬀenses would have been 360 months to life. Mangine,
in short, did not receive “far greater punishment than that
usually meted out for an otherwise similarly situated individ-
ual who had committed the same oﬀense.” Narvaez, 674 F.3d
at 629. We cannot say he suﬀered a miscarriage of justice.
   Mangine begs to diﬀer. To his credit, he acknowledges
that the erroneous career oﬀender designation may not have
No. 18-3639                                                     9

aﬀected his original sentence. But he sees the error as aﬀecting
him today by rendering him ineligible for discretionary sen-
tence relief under 18 U.S.C. § 3582(c)(2). Relief is available un-
der § 3582(c)(2) “in the case of a defendant who has been sen-
tenced to a term of imprisonment based on a sentencing range
that has subsequently been lowered by the Sentencing Com-
mission pursuant to 28 U.S.C. § 994(o).” If there has been such
a reduction in the Guidelines range, “the court may reduce
the term of imprisonment, after considering the factors set
forth in section 3553(a) to the extent that they are applicable,
if such a reduction is consistent with applicable policy state-
ments issued by the Sentencing Commission.” 18 U.S.C.
§ 3582(c)(2).
    By his own account, Mangine’s path to a sentence reduc-
tion under § 3582 involves two steps: a court must ﬁrst relieve
him of the career oﬀender designation and then, in separate
proceedings, aﬀord sentencing relief. But even if he prevails
at step one, he may well fail at step two. See 18 U.S.C.
§ 3582(c)(2) (specifying that “the court may reduce the term of
imprisonment” if the Guidelines range has been subsequently
lowered) (emphasis added); see also United States v. Hall, 600
F.3d 872, 875 (7th Cir. 2010) (“The district court has substan-
tial discretion in adjudicating sentence-reduction motions un-
der § 3582(c)(2).”).
    Being excluded from this two-step path to relief—depend-
ent as it is on predictions about the exercise of judicial discre-
tion—is not a miscarriage of justice. Mangine is challenging
his sentence as unlawful not in the sense that “it must be nul-
liﬁed, but only that, were he correct in calling it a miscarriage
of justice, it would have to be reconsidered.” Hawkins, 706
F.3d at 825. Much as we recognized in Hawkins that “[i]f we
10                                                    No. 18-3639

ordered resentencing, the judge could reimpose the identical
sentence,” id., here, the sentencing court could determine that
the § 3553(a) factors militated against § 3582(c)(2) relief.
    In the end, we see Mangine’s two-step path to sentencing
relief as too indirect to call the district court’s denial of his
§ 2241 petition or his present circumstances a miscarriage of
justice. To put the observation in statutory terms, Mangine is
not claiming that the imposed 360-month sentence for his
crimes is unlawful. So he is not “test[ing] the legality of his
detention,” 28 U.S.C. § 2255(e), and did not suﬀer a miscar-
riage of justice through his misclassiﬁcation as a career of-
fender.
    The Sixth Circuit’s decision in Hill v. Masters, 836 F.3d 591
(6th Cir. 2016), which Mangine directs our attention to, is not
to the contrary. In Hill, the Sixth Circuit concluded that
§ 2255(e) savings clause relief was available for a prisoner
who was miscategorized as a career oﬀender. This misclassi-
ﬁcation had two consequences. First, the misclassiﬁcation
changed his sentencing range at a time when the Guidelines
were mandatory. See id. at 599 (“[H]ad the career-oﬀender en-
hancement been properly considered … the sentencing court
would have been required to impose a sentence within a
lesser range.”). Second, this misclassiﬁcation also “wrongly
render[ed]” the defendant “ineligible” for § 3582(c)(2) relief.
Id.
    It was the combination of these two consequences of the
wrongful designation, the Sixth Circuit emphasized, that
comprised the miscarriage of justice. See id. Hill never indi-
cates that ineligibility for discretionary sentencing relief by it-
self would have been enough to allow for § 2241 relief.
No. 18-3639                                                     11

    Mangine’s situation is diﬀerent. Yes, the Supreme Court’s
decision in Mathis shows that he should not have been classi-
ﬁed as a career oﬀender. But that misclassiﬁcation did not re-
sult in his Guidelines range being miscalculated at the time of
his sentencing. Had that happened, Mangine would have suf-
fered a miscarriage of justice under our case law. See Narvaez,
674 F.3d at 627. But ineligibility for a discretionary § 3582(c)(2)
sentence reduction alone is insuﬃcient to invoke the protec-
tions of the savings clause.
   For these reasons, we AFFIRM.